Title: To George Washington from Anonymous, 20 January 1792
From: Anonymous
To: Washington, George



Sir
[c.20 January 1792]

Your knowledge of the world makes it hardly necessary for me to remind you how difficult it is to dislodge a cunning bad man when he has once got possession of the heart of a great & good one. The strongest evidence of this fact is derived from the history of Princes. Be not offended at my mentioning Tiberius. There is no similitude between your characters. He, a brutal Tyrant. You possessed, & most deservedly so, of the affections of a grateful people. There is however a strong resemblance between his favorite Sejanus, & your Secretary of State. Examine the page of the Historian, & do not imagine the comparison because odious, is untrue. Your political death is all that is desired by the latter, & nothing in his power to accomplish it is left unattempted. If he succeeds in inspiring you with disgust against the Senate, the business will be more than half finished. The Public in spite of his endeavours to establish a contrary opinion, revere that body & consider it as the bulwark of the Constitution. The affections of the Senate towards you, as I mentioned in my last letter approach almost to adoration. This is founded on a conviction of your patriotism & other virtues. Should they find that notwithstanding what has been done to intimate to you their dissatisfaction in the politest manner in their power, you should persist in treating them as Cyphers intended only to be burthened

with responsibility without a right of requiring information for the purpose of exercising their judgment, they will be offended & their affections will be alienated from you Disgust will produce disgust. Your feelings will likewise be wounded & possibly you may retire at the expiration of your four years. Consider what the consequences may be, should what I have stated really happen. There is not a man of honor or knowledge in the united states who would not consider your retirement in disgust as one of the greatest misfortunes that could befall this Country—& I believe the very existence of the Govt would be in the most imminent danger. That beautiful fabrick, purchased with so much blood, the possession of wch you have so eminently contributed to obtain for us would probably be crumbled to dust. In such a public calamity the annihilation of all hopes of realizing our wishes respecting the federal City must be considered among the least of our disappointments. These misfortunes you have the power of preventing. Treat the Senate with that consideration wch is contemplated by the Constitution, & wch is due to their Station. It is of very great importance to the Country that they should be selected from among the first characters & much depends upon you whether such will accept of the appointmts.
Your hungry Cassius, wth his cunning little friend are endeavoring to prevent it. Forgive me ancient Cassius for comparing you with this Man! It is true you carried a dagger under your cloak to be Employed against your benefactor in whose favor you were accustomed to smile, & whose confidence by your hypocricy you had obtained. But while you were Governor of a Province you were not the first man to betake yourself to flight at the approach of an Enemy. I consider it as essential to the tranquillity & happiness of this Country, not only that each part of the Govt should possess the right assigned to it by the Constitution, but also that the people should believe that such rights are wisely placed for the public good. Your S. of S. never loses an opportunity of promulgating doctrines of a different tendency. In his opinion the Senate ought to be deprived, by what he calls an amendment of the Constitution, of every thing except their legislative vote—and even that he says appears doubtful to him & to his little friend, since the French in their new Constitution have proved that the dangers to be apprehended from a single branch of the Legislature are unfounded & chimerical.
Such doctrines will create disquietude among the people & to

propagate them is highly criminal in the S. of S., & highly dangerous in the confidential Counsellor of the chief Magistrate of this Country. Do you require evidence of this? Recollect yourself. You know, & I believe I know that you stand in need of none. Perhaps however you may think the disclosure of his sentiments to you has been confidential & that his prudence & discretion in wch he affects to imitate you restrain him from chattering on the subject abroad. Should you think so I wish you to learn from Mr Gerry & Mr FitzSimons what the opinions were respecting the Senate that the Secretary of State delivered at his own table wth his usual gravity & solemnity on Tuesday the 3d of this month. Those gentlemen to my knowledge have declared that Mr Jeffersons conversation had a direct tendency to make the Senate odious to the Public. They say that they pretended to agree in opinion wth him to find how far he would go. Nobody can form a better judgmt than yourself what mischief to our new Govt such proceedg may produce. The coldness wch now subsists between the Senate & the Minister of France affords an excellt opportunity to the Secretary of State to shew his hatred of the Senate. Mr Ternant certainly acts by the advice of Mr Jefferson. Do you think it will produce any advantage to the Government if the Senate should be humbled, as the Secrety of State has been pleased to express himself? One word from you wd set that matter to rights. The Senate, I am told, have requested it of you. Do not refuse them your assistance.
You think that a regular, disciplined, military force is proper for the defence of this Country. Every man who understands the interest of this Country, thinks so too. When you ask the opinion of the S. of S., he affects great humility, & says he is not a judge of military matters. Behind your back he reviles with the greatest asperity your military measures, & ridicules the idea of employing any regular Troops. Militia he says ought alone to be depended on. By such artifices he renders your proceedings odious to a considerable number of the ignorant part of the community. His doctrines are strongly supported by his cunning little friend Madison, & by the Atty General, who has received a long Letter from his brother in law Colonel Nicholas in Kentucky, containing the severest strictures upon the military arrangemts & laying down a plan for committing the defence of the Country entirely to the militia of Kentucky. This plan the Atty General has communicated to all companies, & praised wherever he expected

his praise could produce the desired effect. These are melancholy truths, & such as you ought to be acquainted wth And yet from yr situation, you perhaps are the last man likely to possess the knowledge of facts wch materially affect yr own private happiness, as well as that of the Public. It was a very unfortunate day for you, & also for the Public, when you determined to remove Mr Jefferson from France, & place him in the Office he now fills. Your late appointment to that Kingdom has given general dissatisfaction, & disgust. All men are liable to commit mistakes: few only have magnanimity enough to correct them when they are discovered. I know you to be virtuous & magnanimous. Hasten therefore to correct the errors wch you have committed. Displace the impudent, obscene, unworthy character on whom you have lately drawn the public attention, & let Mr Jefferson return to France. There he can do but little harm. Here, by his Absurd democractical opinions, wch are dangerous to the very existence of all Government, by his pride, ambition, & jealousy of the superior abilities of the Secretary of the Treasury, he is sapping the foundations of that of the United States. It is true that one Atheist will thus displace another. You now have two in Offi⟨ce.⟩ One of them has every vice except that of hypocricy, & in all societies where any regard is had to morality, or even decency of manners, is truly intolerable. The Senate have hurt themselves in the public opinion by carrying their delicacy towards you so far as not to reject that nomination. It is improper for you to know at present who I am. Whether I am a Member of the Legislature, an Officer of the Governmt, or a private Citizen is of no importance. The time may come, I hope it will come, when I may wth confidence speak to you on the subject of this Letter, & obtain from you an acknowledgmt of that regard wch my affection for you entitles me to. May God, in whom I believe, & whom ⟨I⟩ adore bless & preserve you. And may he dispose yr heart to receive favourably what I have written, that yr own happiness, & that of the Country whose chief Magistrate you are may be promoted by it. Amen.
